FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D19-2876
                 _____________________________

JOHN JOHNSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Gadsden County.
Robert R. Wheeler, Judge.

                       September 30, 2020


PER CURIAM.

     Appellant challenges the denial of his motion to correct jail
credit filed pursuant to Florida Rule of Criminal Procedure 3.801.
For the reasons stated below, we reverse and remand.

     Appellant entered a negotiated plea of no contest to
aggravated battery on a pregnant victim and was sentenced to
time served followed by three years of probation. Thereafter,
Appellant violated probation. On May 19, 2016, Appellant pled no
contest to violating his probation. Appellant’s counsel indicated
that Appellant contested counsel’s jail credit calculation but would
enter an open plea that day. The prosecutor offered to “calculate
what his credit is, add two years to that, which will wind up being
about 38 months or so.” No specific number of days of jail credit
was mentioned. After conferring with counsel, Appellant indicated
that he wanted to accept their deal, but he asked to be released for
two weeks to attend a funeral. The trial court accepted the plea
and granted release for two weeks to attend a funeral with a leg
monitor. Appellant cut the leg monitor and failed to appear for
sentencing on June 2, 2016. He was rearrested on June 13, 2017.

     On February 8, 2018, at a sentencing hearing, Appellant’s
counsel stated that he believed Appellant was entitled to 809 days.
Based on her notes, the prosecutor believed that Appellant had
entered the plea for 38 months with 401 days of credit based on the
anticipated sentencing date of June 2, 2016. After discussing his
credit with the prosecutor, Appellant’s counsel stipulated to 641
days of credit based on the 401 days on the plea form from May 19,
2016 and his arrest in June 2017. Counsel also indicated that
Appellant wanted to include credit for an additional year and a
day, but the law did not support it. Both Appellant’s counsel and
the prosecutor stipulated that Appellant had 641 days actually
spent on these instant charges. The trial court sentenced
Appellant to 58 months in prison with 641 days of credit.

      On December 25, 2018, Appellant filed a motion for correction
of jail credit. Appellant argued that he was entitled to 241 more
days of jail credit based on his incarceration dates. Appellant
attached an arrest warrant and a pre-trial information form,
which he alleged supported his claim. On June 14, 2019, the trial
court denied the motion. The trial court found that Appellant had
entered a negotiated plea at the May 2016 hearing and waived his
jail credit as part of the plea. This timely appeal follows.

     On appeal, Appellant argues that the trial court erred when it
determined that he waived his entitlement to jail credit. The
record does not show that Appellant knew he was entitled to
additional days and knowingly waived such credit. The record only
shows discussion about the supposed amount of credit he would
have had on June 2, 2016 when he failed to appear. Additionally,
at the final sentencing hearing, Appellant’s counsel indicated that
Appellant believed that he was entitled to more credit. The record
also does not contain the plea form, so it is not clear that Appellant
agreed to a specific number of days. Thus, the record does not
refute the claim.

                                  2
     While the State does not agree that the Appellant is entitled
to relief, the State concedes that the record on appeal does not
refute the claim.

     “Although an accused may waive his entitlement to jail credit
when entering a plea, the record must demonstrate a clear and
knowing waiver of jail credit in order to refute a later claim for
additional credit.” Cary v. State, 997 So. 2d 423, 424 (Fla. 1st DCA
2008); Lundy v. State, 257 So. 3d 566, 566 (Fla. 4th DCA 2018)
(holding that a jail credit waiver must be specific, voluntary, and
clear from the face of the record). A defendant waives jail credit by
entering a negotiated plea calling for a specific number of days to
be awarded as credit. Green v. State, 62 So. 3d 1148, 1148–49 (Fla.
1st DCA 2011); see Hagan v. State, 25 So. 3d 639, 640 (Fla. 1st
DCA 2009) (“The inclusion of specific language indicating the
specific date from which the defendant’s credit for time served
would count towards his current sentence is sufficient to
demonstrate he knowingly and voluntarily waived his right to
have any credit he may have accrued prior to that date count
towards his current sentence.”). In this case, the record does not
show that Appellant agreed to a specific number of days.

     The record shows that Appellant entered a plea agreement
that would, in effect, give him two years of incarceration in
addition to his credit. However, the plea hearing does not indicate
that a specific amount of credit was agreed to, and the plea form is
not in the record. Further, Appellant did not specifically agree to
counsel’s stipulation on the record, and counsel noted Appellant’s
disagreement with counsel’s calculation. The record indicates that
Appellant wanted to enter a plea in which he would agree to a
certain amount of credit, but no specific agreement on credit was
reached. Because any waiver must be clear and knowing from the
face of the record, the record does not refute Appellant’s claim.

    We therefore REVERSE and REMAND for further proceedings.

RAY, C.J., and BILBREY and JAY, JJ., concur.




                                 3
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



John Johnson, pro se, Appellant.

Ashley Moody, Attorney General; Trisha Meggs Pate and Quentin
Humphrey, Assistant Attorneys General, Tallahassee, for
Appellee.




                               4